         Case 18-03078-sgj Doc 160 Filed 06/21/19      Entered 06/21/19 11:59:00       Page 1 of 10




 The following constitutes the ruling of the court and has the force and effect therein described.



  Signed June 21, 2019
______________________________________________________________________




                             IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE NORTHERN DISTRICT OF TEXAS
                                         DALLAS DIVISION

        IN RE:                                          §          Case No. 18-30264-SGJ-11
                                                        §          Case No. 18-30265-SGJ-11
        ACIS CAPITAL MANAGEMENT, L.P.,                  §
        ACIS CAPITAL MANAGEMENT GP,                     §          (Jointly Administered Under
        LLC,                                            §          Case No. 18-30264-SGJ-11)
                                                        §
                   DEBTORS                              §          Chapter 11
                                                        §

        HIGHLAND CAPITAL MANAGEMENT,                    §
        L.P.,                                           §
                                                        §
                   PLAINTIFF                            §          Adversary No. 19-03103-sgj
                                                        §
        v.                                              §
                                                        §
        ROBIN PHELAN, CHAPTER 11                        §
        TRUSTEE,                                        §
                                                        §
                   DEFENDANT                            §
                                                        §


        ORDER: (I) CONSOLIDATING ADVERSARY CASE NOS. 18-03078 & 19-03103; (II) SETTING
        DEADLINES; AND (III) SETTING STATUS CONFERENCE PURSUANT TO LOCAL BANKRUPTCY
        RULES 5011-1(A)                                                  Page 1 of 10
4815-9278-1721.3
        4830-9182-8377v.9
        62112-1 6/13/2019
         Case 18-03078-sgj Doc 160 Filed 06/21/19   Entered 06/21/19 11:59:00   Page 2 of 10




        IN RE:                                    §     Case No. 18-30264-SGJ-11
                                                  §     Case No. 18-30265-SGJ-11
        ACIS CAPITAL MANAGEMENT, L.P.,            §
        ACIS CAPITAL MANAGEMENT GP,               §     (Jointly Administered Under
        LLC,                                      §     Case No. 18-30264-SGJ-11)
                                                  §
                    DEBTORS.                      §     Chapter 11
        ______________________________________________________________________________

        HIGHLAND CAPITAL MANAGEMENT,              §
        L.P. AND HIGHLAND CLO FUNDING             §
        LTD.,                                     §
                                                  §
                    PLAINTIFFS,                   §     Adversary No. 18-03078-sgj
                                                  §
        v.                                        §
                                                  §     (Consolidated with Case No.
                                                  §     18- 03212-sgj)
        ROBIN PHELAN, CHAPTER 11                  §
        TRUSTEE,                                  §
                                                  §
                    DEFENDANT.                    §
        ______________________________________________________________________________

        ROBIN PHELAN, CHAPTER 11         §
        TRUSTEE,                         §
                                         §
                 THIRD-PARTY PLAINTIFF,  §
                                         §
        v.                               §
                                         §
        HIGHLAND HCF ADVISOR, LTD.,      §
        HIGHLAND CLO MANAGEMENT, LTD.,   §
        AND HIGHLAND CLO HOLDINGS, LTD., §
                                         §
                 THIRD-PARTY DEFENDANTS. §

        ______________________________________________________________________________




        ORDER: (I) CONSOLIDATING ADVERSARY CASE NOS. 18-03078 & 19-03103; (II) SETTING
        DEADLINES; AND (III) SETTING STATUS CONFERENCE PURSUANT TO LOCAL BANKRUPTCY
        RULES 5011-1(A)                                                  Page 2 of 10
4815-9278-1721.3
        4830-9182-8377v.9
        62112-1 6/13/2019
         Case 18-03078-sgj Doc 160 Filed 06/21/19                Entered 06/21/19 11:59:00            Page 3 of 10



          ORDER (I) CONSOLIDATING ADVERSARY CASE NOS. 18-03078 & 19-03103; (II)
         SETTING DEADLINES; AND (III) SETTING STATUS CONFERENCE PURSUANT TO
                          LOCAL BANKRUPTCY RULES 5011-1(A)

                   This matter coming before the Court in the above-captioned adversary proceedings

        involving Highland Capital Management, L.P. ("Highland Capital"), Highland CLO Funding,

        Ltd. ("Highland Funding"), Highland HCF Advisor, Ltd. ("Highland HCF"), Highland CLO

        Management, Ltd. ("Highland Management"), Highland CLO Holdings, Ltd. ("Highland

        Holdings"), Acis Capital Management, L.P. ("Acis LP") and Acis Capital Management GP, LLC

        ("Acis GP"); and the Court determined to consolidate the two adversary proceedings currently

        before the Court, Adversary No. 18-03078 1 and Adversary No. 19-03103, to set certain agreed

        deadlines, and to set a status conference pursuant to Local Bankruptcy Rule 5011-1(a); and it

        appearing that no delay or prejudice would be occasioned by consolidation of the two adversary

        proceedings; it is therefore

                   ORDERED that these adversary proceedings (Adversary Nos. 18-03078 and 19-03103)

        are consolidated pursuant to Rule 42(a) of the Federal Rules of Civil Procedure made applicable

        herein by Federal Rule of Bankruptcy Procedure 7042. The Clerk of Court is directed to caption

        the case as Acis Capital Management, L.P., et al. v. Highland Capital Management, L.P., et al.;

        it is further

                   ORDERED that all filings, pleadings, motions, or other papers after the entry of this

        Order shall be made in Adversary Case No. 18-03078 (the "Consolidated Adversary"); it is

        further


        1
         Adversary No. 18-03078 was previously subject to consolidation with Adversary No. 18-03212, which included as
        additional defendants: CLO Holdco, Ltd., Neutra, Ltd., Acis CLO 2014-3 Ltd., Acis CLO 2014-4 Ltd., Acis CLO
        2014-5 Ltd., Acis CLO 2015-6 Ltd., Acis CLO 2014-3 LLC, Acis CLO 2014-4 LLC, Acis CLO 2014-5 LLC and

        ORDER: (I) CONSOLIDATING ADVERSARY CASE NOS. 18-03078 & 19-03103; (II) SETTING
        DEADLINES; AND (III) SETTING STATUS CONFERENCE PURSUANT TO LOCAL BANKRUPTCY
        RULES 5011-1(A)                                                  Page 3 of 10
4815-9278-1721.3
        4830-9182-8377v.9
        62112-1 6/13/2019
         Case 18-03078-sgj Doc 160 Filed 06/21/19          Entered 06/21/19 11:59:00       Page 4 of 10



                   ORDERED that Acis Capital Management, L.P. and Acis Capital Management GP, LLC

        are the Plaintiffs ("Plaintiffs") in the Consolidated Adversary and Highland Capital Management,

        L.P., Highland CLO Funding, Ltd., f/k/a Acis Loan Funding, Ltd, Highland HCF Advisor, Ltd.,

        Highland CLO Management, Ltd., Highland CLO Holdings, Ltd., CLO Holdco, Ltd., Neutra,

        Ltd., Acis CLO 2014-3 Ltd., Acis CLO 2014-4 Ltd., Acis CLO 2014-5 Ltd., Acis CLO 2015-6

        Ltd., Acis CLO 2014-3 LLC., Acis CLO 2014-4 LLC, Acis CLO 2014-5 LLC, Acis CLO 2015-6

        LLC, are the Defendants ("Defendants" or individually, a "Defendant") in the Consolidated

        Adversary; it is further

                   ORDERED that the caption of the Consolidated Adversary is as follows:


                               IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE NORTHERN DISTRICT OF TEXAS
                                           DALLAS DIVISION

        IN RE:                                             §          Case No. 18-30264-SGJ-11
                                                           §          Case No. 18-30265-SGJ-11
        ACIS CAPITAL MANAGEMENT, L.P.,                     §
        ACIS CAPITAL MANAGEMENT GP,                        §          (Jointly Administered Under
        LLC,                                               §          Case No. 18-30264-SGJ-11)
                                                           §
                   DEBTORS                                 §          Chapter 11
                                                           §

                                                           §
        ACIS CAPITAL MANAGEMENT, L.P.,                     §
        ACIS CAPITAL MANAGEMENT GP,                        §
        LLC,                                               §          Adversary No. 18-03078
                                                           §
                   PLAINTIFFS                              §          (Consolidated with Adversary Nos.
                                                           §          18-03212-sgj & 19-03103)
        v.                                                 §
                                                           §
        HIGHLAND CAPITAL MANAGEMENT,                       §
        L.P., HIGHLAND CLO FUNDING, LTD.                   §
                                                           §

        Acis CLO 2015-6 LLC.

        ORDER: (I) CONSOLIDATING ADVERSARY CASE NOS. 18-03078 & 19-03103; (II) SETTING
        DEADLINES; AND (III) SETTING STATUS CONFERENCE PURSUANT TO LOCAL BANKRUPTCY
        RULES 5011-1(A)                                                  Page 4 of 10
4815-9278-1721.3
        4830-9182-8377v.9
        62112-1 6/13/2019
         Case 18-03078-sgj Doc 160 Filed 06/21/19                    Entered 06/21/19 11:59:00              Page 5 of 10




        F/K/A ACIS LOAN FUNDING, LTD.,                               §
        HIGHLAND HCF ADVISOR, LTD.,                                  §
        HIGHLAND CLO MANAGEMENT, LTD.,                               §
        HIGHLAND CLO HOLDINGS, LTD                                   §
        CLO HOLDCO, LTD., NEUTRA, LTD.,                              §
        ACIS CLO 2014-3 LTD., ACIS CLO 2014-4                        §
        LTD., ACIS CLO 2014-5 LTD., ACIS CLO                         §
        2015-6 LTD., ACIS CLO 2014-3 LLC, ACIS                       §
        CLO 2014-4 LLC, ACIS CLO 2014-5 LLC,                         §
        AND ACIS CLO 2015-6 LLC,                                     §
                                                                     §
                                                                     §
                   DEFENDANTS


                   ORDERED that the Clerk of Court is directed to administratively close Adversary Case

        No. 19-03103 (the "Closed Adversary"); it is further

                   ORDERED that Plaintiffs shall file any amended complaint, answer, or counterclaim(s)

        (collectively, the "Amended Complaint") on or before June 20, 2019; it is further 2

                   ORDERED that the Amended Complaint shall state with particularity the claim(s) and

        cause(s) of action asserted against each individual party or each of the Defendants; it is further

                   ORDERED that the Defendants shall answer or otherwise respond to the Amended

        Complaint on or before July 22, 2019; it is further

                   ORDERED that Plaintiffs shall respond to any motion to dismiss the Amended

        Complaint filed by any Defendant on or before August 15, 2019, unless otherwise agreed to by

        the parties; it is further




        2
         The foregoing is without prejudice to Plaintiffs’ ability to answer or otherwise respond to any claims or causes of
        action asserted after the entry of this Order.

        ORDER: (I) CONSOLIDATING ADVERSARY CASE NOS. 18-03078 & 19-03103; (II) SETTING
        DEADLINES; AND (III) SETTING STATUS CONFERENCE PURSUANT TO LOCAL BANKRUPTCY
        RULES 5011-1(A)                                                  Page 5 of 10
4815-9278-1721.3
        4830-9182-8377v.9
        62112-1 6/13/2019
         Case 18-03078-sgj Doc 160 Filed 06/21/19          Entered 06/21/19 11:59:00      Page 6 of 10



                   ORDERED that any reply by any Defendant in support of a motion to dismiss the

        Amended Complaint shall be filed on or before August 29, 2019, unless otherwise agreed to by

        the parties; it is further

                   ORDERED that the Defendants shall file any amended motion(s) pursuant to Federal

        Rule of Bankruptcy Procedure 5011(a) and 28 U.S.C. § 157(d) (collectively, including any

        motion currently pending in the Consolidated Adversary or the Closed Adversary that requests

        relief pursuant to Federal Rule of Bankruptcy Procedure 5011(a) and 28 U.S.C. § 157(d), the

        "Reference Motions") on or before July 22, 2019; it is further

                   ORDERED that Plaintiffs shall file any response(s) to the Reference Motions (the

        "Reference Responses") on or before August 12, 2019; it is further

                   ORDERED that the Defendants shall file any reply to the Reference Responses on or

        before August 26, 2019; it is further

                   ORDERED that pursuant to Local Bankruptcy Rule 5011-1(a), a status conference on

        the Reference Motions is set before the Honorable Stacey G.C. Jernigan on September 4, 2019,

        at 2:30 p.m. (Central Standard Time), at the United States Bankruptcy Court for the Northern

        District of Texas, Dallas Division, 1100 Commerce Street, Room 1428 (Courtroom No. 1),

        Dallas, Texas 75242; it is further

                   ORDERED that the requirement that party representatives appear at all hearings in the

        Consolidated Adversary Case or the main bankruptcy case, jointly administered Case No. 18-

        30264, as further described by ¶ 4 of the Order Regarding Scheduling for Regular and Expedited

        Hearing Dates [Case No. 18-30264, Docket No. 336], is abrogated until further notice by or

        order of the Court; it is further


        ORDER: (I) CONSOLIDATING ADVERSARY CASE NOS. 18-03078 & 19-03103; (II) SETTING
        DEADLINES; AND (III) SETTING STATUS CONFERENCE PURSUANT TO LOCAL BANKRUPTCY
        RULES 5011-1(A)                                                  Page 6 of 10
4815-9278-1721.3
        4830-9182-8377v.9
        62112-1 6/13/2019
         Case 18-03078-sgj Doc 160 Filed 06/21/19       Entered 06/21/19 11:59:00   Page 7 of 10



                   ORDERED that the Trustee's Amended Motion for Partial Summary Judgment

        [Adversary Case No. 18-03078, Docket No. 88] is abated pending the disposition of the

        Reference Motions; and it is further

                   ORDERED that all discovery in the Consolidated Adversary is abated pending the

        disposition of the Reference Motions.

                                           ### END OF ORDER ###




        ORDER: (I) CONSOLIDATING ADVERSARY CASE NOS. 18-03078 & 19-03103; (II) SETTING
        DEADLINES; AND (III) SETTING STATUS CONFERENCE PURSUANT TO LOCAL BANKRUPTCY
        RULES 5011-1(A)                                                  Page 7 of 10
4815-9278-1721.3
        4830-9182-8377v.9
        62112-1 6/13/2019
         Case 18-03078-sgj Doc 160 Filed 06/21/19   Entered 06/21/19 11:59:00   Page 8 of 10



        Submitted by:

        WINSTEAD PC
        500 Winstead Building
        2728 N. Harwood Street
        Dallas, Texas 75201
        (214) 745-5400 (Phone)
        (214) 745-5390 (Facsimile)
        Respectfully submitted,

        By:     /s/ Annmarie Chiarello
        Rakhee V. Patel
        State Bar No. 00797213
        Phillip Lamberson
        State Bar No. 00794134
        Joe Wielebinski
        State Bar No. 21432400
        Annmarie Chiarello
        State Bar No. 24097496
        rpatel@winstead.com
        plamberson@winstead.com
        jwielebinski@winstead.com
        achiarello@winstead.com

        -and-

        Brian P. Shaw
        State Bar No. 24053473
        ROGGE DUNN GROUP, P.C.
        500 N. Akard St., Suite 1900
        Dallas, TX 75201
        Telephone: (214) 888-5000
        Facsimile: (214) 220-3833
        shaw@roggedunngroup.com

        COUNSEL FOR PLAINTIFFS, ACIS CAPITAL MANAGEMENT, L.P., AND ACIS
        CAPITAL MANAGEMENT GP, LLC




        ORDER: (I) CONSOLIDATING ADVERSARY CASE NOS. 18-03078 & 19-03103; (II) SETTING
        DEADLINES; AND (III) SETTING STATUS CONFERENCE PURSUANT TO LOCAL BANKRUPTCY
        RULES 5011-1(A)                                                  Page 8 of 10
4815-9278-1721.3
        4830-9182-8377v.9
        62112-1 6/13/2019
         Case 18-03078-sgj Doc 160 Filed 06/21/19   Entered 06/21/19 11:59:00   Page 9 of 10



        Agreed as to form:

        By:/s/ Holland N. O’Neil___
        Holland N. O’Neil (TX 14864700)
        Jason B. Binford (TX 24045499)
        Melina N. Bales (TX 24106851)
        FOLEY GARDERE
        FOLEY & LARDNER LLP
        2021 McKinney Avenue, Ste. 1600
        Dallas, Texas 75201
        Telephone: (214) 999-3000
        Facsimile: (214) 999-4667
        honeil@foley.com
        jbinford@foley.com
        sbeck@foley.com
        mbales@foley.com

        -and-

        Michael K. Hurst (TX 10316310)
        David S. Coale (TX 00787255)
        Chisara Ezie-Boncoeur (TX 24103714)
        Ruben A. Garcia (TX 24101787)
        LYNN PINKER COX & HURST, LLP
        2100 Ross Avenue, Ste. 2700
        Dallas, Texas 75201
        Telephone: (214) 981-3800
        Facsimile: (214) 981-3839
        mhurst@lynnllp.com


        COUNSEL FOR DEFENDENTS, HIGHLAND CAPITAL MANAGEMENT, L.P.,
        HIGHLAND HCF ADVISOR, LTD., HIGHLAND CLO MANAGEMENT, LTD.,
        HIGHLAND CLO HOLDINGS, LTD.




        ORDER: (I) CONSOLIDATING ADVERSARY CASE NOS. 18-03078 & 19-03103; (II) SETTING
        DEADLINES; AND (III) SETTING STATUS CONFERENCE PURSUANT TO LOCAL BANKRUPTCY
        RULES 5011-1(A)                                                  Page 9 of 10
4815-9278-1721.3
        4830-9182-8377v.9
        62112-1 6/13/2019
        Case 18-03078-sgj Doc 160 Filed 06/21/19   Entered 06/21/19 11:59:00   Page 10 of 10



        By: /s/ Rebecca Matsumura
        Mark M. Maloney (GA 468104)
        W. Austin Jowers (GA 405482)
        Paul R. Bessette (TX 02263050)
        Rebecca Matsumura (TX 24098053)
        KING & SPALDING LLP
        1180 Peachtree Street NE
        Atlanta, Georgia 30309
        Tel: 404-572-4600
        Fax: 404-572-5100
        mmaloney@kslaw.com

        COUNSEL FOR DEFENDANT, HIGHLAND CLO FUNDING, LTD.




        ORDER: (I) CONSOLIDATING ADVERSARY CASE NOS. 18-03078 & 19-03103; (II) SETTING
        DEADLINES; AND (III) SETTING STATUS CONFERENCE PURSUANT TO LOCAL BANKRUPTCY
        RULES 5011-1(A)                                                  Page 10 of 10
4815-9278-1721.3
        4830-9182-8377v.9
        62112-1 6/13/2019

        4830-9182-8377v.6
        62112-1 6/11/2019
